Citation Nr: 0301046	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 14, 1999, rating decision which denied service 
connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from April 1995 to April 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board finds the veteran's statements may also be 
construed as an application to reopen his claim for 
service connection for bilateral pes planus.  This matter 
is referred to the RO for appropriate action.


FINDING OF FACT

It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the August 14, 1999, 
rating decision which denied service connection for 
bilateral pes planus.


CONCLUSION OF LAW

There was no CUE in the August 14, 1999, rating decision 
which denied service connection for bilateral pes planus.  
38 C.F.R. § 3.105 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have also 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In Livesay v. Principi, 15 Vet. App. 165, 179 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA does not apply to CUE 
cases.  Accordingly, the Board finds that it may proceed 
with the adjudication of this case.

Factual Background

Service medical records show that the veteran's February 
1995 enlistment examination revealed mild, asymptomatic 
pes planus.  Records show that in October 1995 the veteran 
sustained a fracture to the right fifth metatarsal and 
underwent open reduction and internal fixation with 
retained screws.  At his March 1999 separation examination 
he reported a history of pain in his feet and noted he was 
flat footed.  The examiner noted the veteran's complaints 
of foot trouble were due to pes planus and pin placement 
for fixation of a right fifth metatarsal fracture.  

In his April 1999 application for VA benefits the veteran 
requested service connection including for bilateral flat 
feet.  At his July 1999 VA examination he reported daily 
foot pain to the arches, bilaterally, and to the right 
foot in the area of his fifth metatarsal fracture.  It was 
noted that he had some swelling in the right foot, which 
by history was definite but quite mild.  He denied flare-
ups, but complained of problems sitting for more than 30 
minutes and of tolerable pain upon standing, walking more 
than a block, or running more than a quarter of a mile.  
It was also noted that he used arch supports which seemed 
to help.  The examiner reported there were no calluses to 
the feet and that the transverse arch was mostly flat, 
bilaterally.  The diagnoses included status post fracture 
of the right fifth metatarsal, with secondary mild 
decrease in range of right foot and ankle motion, mild 
bilateral pes planus, which was under treatment and 
apparently fairly well controlled with arch supports, and 
mild hallux valgus, which was a bit more prominent on the 
right but was not symptomatic.

In an August 14, 1999, rating decision the RO, in 
pertinent part, granted service connection for right fifth 
metatarsal fracture with limited right ankle motion and 
denied service connection for bilateral pes planus.  It 
was noted that the evidence showed that the veteran's 
bilateral pes planus existed prior to service and was not 
permanently worsened as a result of service.  The RO 
specifically referred to the laws pertaining to 
aggravation of disorders which pre-existed service.  The 
veteran was notified of the decision and of his appellate 
rights by correspondence dated August 17, 1999.  He did 
not appeal it.  

In correspondence dated in November 2000 the veteran 
claimed, in essence, that the August 14, 1999, rating 
decision involved CUE because VA law warranted service 
connection for pre-service disorders which were more 
disabling at discharge.  In support of his claim he cited 
38 C.F.R. § 3.322 and provided a copy of a November 2000 
private medical statement which noted his pes planus had 
been noted on his service separation examination and was 
presently a moderate impairment.

In his May 2001 notice of disagreement the veteran stated 
his pes planus had been asymptomatic upon enlistment and 
that his VA examination within the first post-service year 
indicated a worsening of this disorder.  He claimed the 
increase in severity from asymptomatic to requiring arch 
supports demonstrated an aggravation of the disorder that 
warranted service connection.  In his February 2002 
substantive appeal he reiterated his claim that the 
available medical evidence demonstrated an aggravation of 
the pre-existing disorder in service and, in essence, 
claimed the July 1999 VA examination report was erroneous 
in stating that he had used arch supports prior to that 
examination.

Pertinent Law and Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

The Court has held that CUE is a very specific and rare 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The Court 
established a three-part test to determine whether CUE is 
present in a prior determination; (1) either the correct 
facts, as they were known at the time, were not fully 
adjudicated (i.e., more than a simple disagreement as to 
how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  A finding of CUE requires 
that error, otherwise prejudicial, must appear 
undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

In Cook v. Principi, No. 00-7171 (Fed. Cir.) (Dec. 20, 
2002), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that a breach of a 
duty to assist cannot constitute CUE and that "grave 
procedural error" does not render a decision of VA non-
final.  This decision, in pertinent part, overruled Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that decision held the existence of "grave procedural 
error" rendered a decision of the VA non-final.  The 
Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994), also noted that a CUE claim is an 
attack on a prior judgment that asserts an incorrect 
application of law or fact and that an incomplete record, 
factually correct in all other respects, is not CUE.  

VA law at the time of the August 14, 1999, rating decision 
provided that service connection may be granted for a 
disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A preexisting injury or disease was 
considered to have been aggravated by active military, 
naval, or air service, where there was an increase in 
disability during such service, unless there was a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  However, 
aggravation was not to be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

In cases involving aggravation by active service, the 
rating was to reflect only the degree of disability over 
and above the degree of disability existing at the time of 
entrance into active service, whether the particular 
condition was noted at the time of entrance into active 
service, or whether it is determined upon the evidence of 
record to have existed at that time.  38 C.F.R. § 3.322(a) 
(1999).  The Court had also recognized that temporary 
flare-ups of a pre-existing disorder during service, 
without evidence of a worsening of the underlying 
condition, did not constitute aggravation.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-7 (1991).

The Board finds the correct facts were before VA and that 
statutory or regulatory provisions were not incorrectly 
applied in the August 14, 1999, rating decision which 
denied service connection for bilateral pes planus.  While 
the rating decision did not provide specific citations to 
statutory or regulatory provisions, the language used in 
the decision indicates all laws applicable to aggravation 
of a pre-existing disability were appropriately 
considered.  The Board notes that the veteran's claim that 
the July 1999 examination report erroneously stated he had 
used arch supports was not of record at the time of the 
August 1999 rating decision and may not be considered as a 
basis for CUE in that determination.  To the extent the 
veteran asserts error because of a breach of a duty to 
assist him, the Board finds the claim must be denied 
because of the absence of legal merit.  See Cook, supra; 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board further finds that the evidence of record at the 
time of the August 1999 rating decision included reports 
indicative of an increase in symptoms related to the 
veteran's bilateral pes planus, but that it is not 
undebatable that the medical findings were indicative of 
an actual increase in disability during service.  The 
evidence shows the veteran's pre-existing pes planus was 
mild upon his enlistment examination and was found to be 
mild at the July 1999 VA examination.  It is arguable 
whether or not mild symptomatic pes planus may be 
interpreted as a higher degree of disability than mild 
asymptomatic pes planus; however, the Board finds this is 
not the kind of matter about which reasonable minds could 
not differ and is not CUE.  

While the August 1999 rating decision statement that there 
was "no evidence that the condition was permanently 
worsened as a result of service" did not clearly 
distinguish the difference between an increase in 
symptomatology and an increase in disability, it was not 
factually erroneous.  Applicable VA regulations 
specifically provided that aggravation was not to be 
conceded where the disability underwent no increase in 
severity during service.  See 38 C.F.R. § 3.306(b) (1999).  

The veteran's assertion of error is essentially a simple 
disagreement as to how the RO weighed the evidence 
demonstrating increased symptomatology.  Such disagreement 
with how evidence is weighed is not CUE.  See Damrel, 
supra.  Based upon the medical findings of a mild 
disability upon enlistment and approximately 3 months 
after service, it is not undebatable that the existing 
evidence demonstrated the veteran's pre-existing pes 
planus disability permanently increased in severity during 
his active service.  The preponderance of the evidence is 
against the veteran's claim.


ORDER

The appeal to establish CUE in an August 14, 1999 rating 
decision denial of service connection for bilateral pes 
planus is denied. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

